Citation Nr: 1501618	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-35 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than February 9, 2012, for an award of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to special monthly compensation (SMC) at the housebound rate pursuant to 38 U.S.C. § 1114(s)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to June 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  In that action, the RO denied the Veteran's claim for entitlement to TDIU and an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).  

Following his appeal, the Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) via a videoconference hearing in March 2010.  A transcript of that hearing was prepared and has been included in the claims file for review.  Subsequently, the Board remanded the Veteran's TDIU claim to the RO in June 2010 and January 2012 for the purpose of obtaining additional medical information.  

In a December 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to TDIU and assigned an effective date of February 9, 2012.  As such an effective date does not represent a complete grant of benefits as to the issue on appeal the matter remains before the Board.  In that regard, the Board recognizes that the December 2012 rating decision did not discuss the appropriateness of TDIU entitlement prior to February 9, 2012, and the AMC did not issue a Supplemental Statement of the Case on the issue.  As the Board will be fully granting entitlement to an earlier effective date for TDIU as permitted under VA law and regulations, the Board concludes that the Veteran is not prejudiced by such a determination in this case.

In addition to the foregoing, the Board notes that the January 2012 Board determination denied the matter of entitlement to an increased rating greater than 50 percent for PTSD.  The AMC, however, mistakenly considered the matter to have been remanded by the Board and issued an SSOC in December 2012 denying entitlement to an increased rating greater than 70 percent from February 9, 2012, for PTSD.  Despite this mistake, given the Board's clear denial of the PTSD increased rating claim the matter is not before the Board.  See 38 C.F.R. § 20.1100 (2014).

As will be discussed in greater detail below, the issue of entitlement to SMC at the housebound rate is raised pursuant to VA's "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received by the RO on January 17, 2007.

2.  At all times during the appellate process the Veteran met the schedular requirements for a TDIU.

3.  In a December 2012 rating decision, the AMC granted entitlement to TDIU effective February 9, 2012.

4.  Affording the Veteran the benefit of the doubt, the evidence shows that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation from January 13, 2007.

5.  From January 13, 2007, the evidence of record supports the conclusion that the Veteran has a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 13, 2007, but no earlier, for an award of TDIU have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1(q), 3.31, 3.105(a), 3.151(a), 3.400, 4.16 (2014).

2.  The criteria for SMC at the housebound rate are met from January 13, 2007.  38 U.S.C.A. §§ 1114(s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 38 C.F.R. § 3.350 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

That said, the Veteran's earlier effective date claim for a TDIU is a "downstream" element of the claim for an increased rating for PTSD in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required where such notice was afforded for the originating issue of service connection, increased rating, or TDIU.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection or entitlement to the underlying benefit is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, if a disability rating cannot be awarded based on the available evidence, the Board must determine if a medical opinion is necessary to make a decision on the claim.  See 38 U.S.C. § 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006); Wells v. Principi, 326 F.3d 1381, 1383-84 (Fed.Cir.2003).  The Board has considered whether a retrospective medical opinion is necessary.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  In this case, the Board determines that a retrospective medical opinion is not necessary because the lay and medical evidence of record substantiates the Veteran's claim.  

Earlier Effective Date for TDIU

A claim for a TDIU is a claim for an increased rating.  See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a claim for TDIU is a claim for increased compensation and the effective date rules for increased compensation apply to a TDIU claim); see also Norris v. West, 12 Vet. App. 413 (1999).

A Veteran may be awarded a TDIU rating if the evidence shows that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable as 60 percent disabling or more, or, if there are two or more disabilities, there shall be at least one disability ratable as 40 percent disabling or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In this case, for the entire appellate time period the Veteran meets the requirements for a single ratable disability of 40 percent or more and a combined rating of 70 percent or more.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGC 75-91.  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability; that is, whether the Veteran is unable to secure or follow any form of substantially gainful occupation consistent with his education and occupational experience.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  

A claim for TDIU is a claim for increased compensation if, as in this case, the "disability upon which entitlement to TDIU is based has already been found to be service connected."  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009).  Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The Court and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. at 126; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA, or evidence from a private physician, will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

In this case, the Veteran filed a claim for entitlement to TDIU and increased rating for his service-connected disabilities that was received by VA on January 17, 2007.  The Veteran contends that the effective date of his TDIU should be from that date or the date of his retirement on January 12, 2007.

Based upon the legal principles discussed above, the proper effective date for the Veteran's TDIU is the later of the date of receipt of his TDIU claim, the date within one year prior to receipt of the claim when an increase in disability occurred such that the Veteran was unable to secure or maintain substantially gainful employment, or the date on which entitlement to TDIU first arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Since the Veteran's claim for TDIU was received on January 17, 2007, the earliest possible effective date to which the Veteran may be entitled is January 17, 2006.  Based upon a thorough review of the evidence in this case, the Board finds that the Veteran is entitled to an effective date of January 13, 2007, but no earlier, for TDIU.

In this regard, the Veteran submitted an October 1986 "Notice of Proposed Removal" from his former employer, the United States Post Office (USPS), indicating that he had been involved in a physical altercation with another USPS employee that involved "striking each other as to cause physical harm," as well as additional instances of the use of profane language and failing to treat other employees with respect.  After his eventual termination in 1987, the Veteran lived off of his savings for several years.  He thereafter regained employment that continued through January 12, 2007.

A January 2011 Social and Industrial Survey concluded that the Veteran, "retired early due to conflicts with his supervisor that were as likely as not a result of his PTSD.  Veteran had lost his job in 1987 due to anger management issues that were as likely as not due to PTSD."

A February 2012 VA medical opinion report discussed the findings of the January 2011 Survey and concluded, "It is my opinion, that veteran is not able to sustain employment in any type of setting due to his symptoms of PTSD.  He is considered unemployable due to PTSD."

Thus, there are medical opinions finding the Veteran unable to secure or follow a substantially gainful occupation.  These opinions specifically referenced the Veteran's retirement in 2007 and concluded that the retirement was caused by his service-connected PTSD.  As such, the Board concludes that entitlement to TDIU is warranted from the day following the Veteran's retirement, January 13, 2007, as this date occurred within one year of the Veteran's claim and represents an ascertainable increase in his disability and the point from which he was no longer employed.  A date earlier than January 13, 2007, is not warranted because the Veteran was employed on a full time basis prior to this date.

SMC

Of relevance to the instant claim, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s)(1); 38 C.F.R. § 3.350(i).  

Generally, subsection 1114(s) benefits are not available to a Veteran whose total disability rating is based on multiple disabilities, none of which is rated as 100 percent disabling.  That said, the Court has held that a TDIU may satisfy the total rating element under section 1114(s), but only when that award is predicated on a single disability, rather than on multiple service-connected disorders.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (noting the circumstances under which a disorder, while rated less than 100 percent disabling, satisfies the requirement of "service-connected disability rated as total" for section 1114(s) purposes).

As discussed above, the Veteran's award of TDIU, with effective date of January 13, 2007, is based solely on his service-connected PTSD.  Thus, the Veteran's TDIU meets the criteria for a single service-connected disability rated as totally disabling for section 1114(s) purposes.  In addition, the Veteran has separate 30 percent ratings for right and left lower extremity frostbite residuals, which combine to a 60 percent rating using the bilateral factor for all periods relevant to the appeal.  38 C.F.R. §§ 4.25, 4.26 (2014).







	(CONTINUED ON NEXT PAGE)



As the Veteran has a single service-connected disability rated as totally disabling for section 1114(s) purposes and other combined service-connected disabilities rateable at 60 percent, SMC at the housebound rate is granted, effective January 13, 2007.


ORDER

Entitlement to an effective date of January 13, 2007, for entitlement to TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to SMC at the housebound rate is granted, effective January 13, 2007, subject to the law and regulations governing the payment of monetary benefits.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


